Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,024,237. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '237 patent are not identical to the instant claims, the claims of the '237 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,774,744. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '744 patent are not identical to the instant claims, the claims of the '744 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,181,044. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '044 patent are not identical to the instant claims, the claims of the '044 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claim Interpretation
As per Applicant instant specification of paragraph [0049], Applicant defines the “angle of incidence” as theta.  Looking at figure 2 of Applicant instant drawings, theta 1 is 90 degree and theta 2 would be greater than 90-180 degree at its maximum. In this view, “more direct” as being closer to 90 than 180.  Thus, the “angle of incidence” is that theta 1 should be less than theta 2.  In other words, the “angle of incidence (or impact)” is directed to the operation of the device relative to the environment of its usage and the direction of the “airborne matter’.  For example, if the airframe is on the ground and there is a hail storm, then the “angle of incidence” would be from the near the top. Or if the airplane is in a vertical stall, then the airstream would not occur at a leading edge of the aircraft component, but has shifted and/or moved to a different position in the “rearward” body direction. Thus, the issues to the relative “incidence angle” to the aircraft component is directed to the usage or operational direction of the intended motion of the component and defines the fore and aft region in a broad manner in relationship to an intended operation (i.e. direction of travel) of component body. Therefore, the phrase of “incidence of angle” is directed to a manner of operating disclosed aircraft component, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 12-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olmi et al (US 20100148006; hereinafter Olmi).
As regarding claim 1, Olmi discloses the claimed invention for an aircraft component comprising an outer skin, the outer skin comprising a fore end region and an aft end region relative to an intended direction of travel of an aircraft comprising the aircraft component, the fore end region presenting a first angle of incidence, and the aft end region presenting a second angle of incidence, the first angle of incidence being more direct relative to the intended direction of travel than the second angle of incidence, wherein the fore end region of the outer skin comprises a first thickness relative to the intended direction of travel, and the aft end region of the outer skin comprises a second thickness relative to the intended direction of travel, and the first thickness is greater than the second thickness, and wherein the fore end region of the outer skin further comprises a first impact strength, and the aft region of the outer skin comprises a second impact strength, and the first impact strength is greater than the second impact strength, and wherein the outer skin further comprises a fiber-reinforced composite material (abstract, [0015]-[0018] and annotated fig. 3).

    PNG
    media_image1.png
    433
    620
    media_image1.png
    Greyscale

As regarding claim 2, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the first angle of incidence is greater than the second angle of incidence (see claim interpretation above).
As regarding claim 3, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin comprises a molded component ([0017]).
As regarding claim 4, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for a varying impact strength portion (varying thickness of the outer skin) between the fore end region and the aft end region (annotated fig. 3).
As regarding claim 5, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the varying impact strength portion comprises impact strengths that vary continuously from the fore end region to the aft end region (annotated fig. 3).
As regarding claim 6, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin comprises a molded unitary piece ([0017]).
As regarding claim 7, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the aircraft component is selected from the group comprising a wing, a tail section (fig. 1), an engine nacelle, an air inlet cowl, a windshield, an air inlet deflector, a fuselage, or a nose cone.
As regarding claim 8, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin comprises a continuously curved section (annotated fig. 3).
As regarding claim 9, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin comprises a straight section (14-1a).
Claim 10 is rejected with similar reasons as stated in claims 1 and 7 above.
As regarding claim 12, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the fiber-reinforced composite material comprises a plastic (epoxy resin - abstract), a polymer, or a thermoplastic.
As regarding claim 13, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the fiber-reinforced composite material comprises carbon, Kevlar, Twaron, aluminum, or glass fibers (abstract).
As regarding claim 14, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the fiber-reinforced composite material comprises epoxy (abstract), polyester, vinyl ester, or nylon.
As regarding claim 15, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin of the aircraft component comprises a molded unitary piece ([0017]).
As regarding claim 16, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention for wherein the outer skin comprises an injection molded unitary piece ([0017]).
Claims 18-20 are also rejected with similar reasons as stated in claims 1-9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olmi et al (US 20100148006; hereinafter Olmi) as applied to claim 10 above, and further in view of Harris, Jr. et al (US 20130101432; hereinafter Harris).
As regarding claim 11, Olmi discloses all of limitations as set forth above.  Olmi discloses the claimed invention except for wherein the fore end region of the outer skin comprises a first composite material comprising the first impact strength, and the aft end region comprises a second composite material comprising the second impact strength.  Harris teaches wherein the fore end region of the outer skin comprises a first composite material comprising the first impact strength (54 and [0019]-[0020]), and the aft end region comprises a second composite material (leading layers 52 and 54 do not encompass the entire rotor blade 30) comprising the second impact strength.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the fore end region of the outer skin comprises a first composite material comprising the first impact strength, and the aft end region comprises a second composite material comprising the second impact strength as taught by Harris in order to enhance aircraft performance.
Claim 17 is also rejected with similar reasons as stated in claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773